      Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ________________________________________

STEVEN TILCHEN


                            Plaintiff,

            v.                                  Case No. 17-CV-00051 (PAC)



CEMD ELEVATOR CORP. d/b/a CITY
ELEVATOR, MITCHELL HELLMAN,
STEPHA DIEMER, CARL ALONGIS and
KONE, INC.,


                            Defendants

________________________________________




        STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT TO DISMISS THE TORTIOUS
                   INTERFERENCE COUNTERCLAIM



                                             Law Office of Ethan A. Brecher, LLC
                                             600 Third Avenue, 2nd Floor
                                             New York, NY 10016
                                             Phone: (646) 571-2440
                                             Fax: (888) 821-0246

                                             Attorney for Plaintiff




                                         i
        Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 2 of 10




                                    PRELIMINARY STATEMENT

        Plaintiff Steven Tilchen (“Plaintiff” or “Tilchen”) pursuant to Rule 56.1 of the Local

Rules of the Southern and Eastern Districts of New York, respectfully submits this statement of

material facts for which there is no genuine issue to be tried in support of his motion for

summary judgment on the counterclaim for tortious interference with contract brought by

Defendants CEMD Elevator Corp. d/b/a City Elevator (“CEMD”), Mitchell Hellman

(“Hellman”), Stephan Diemer (“Diemer”) and Carl Alongis (“Alongis”)(collectively the

“Defendants”).

   1.     Starting in 2003 Tilchen began working for CEMD as a salesman selling elevator

maintenance, repair, and modernization services.

               Citation to Evidence: Declaration of Steven Tilchen (“Tilchen Decl.”) at ¶ 1.

   2.     CEMD entered into an Asset Purchase Agreement (the “APA”) with KONE Inc.

(“KONE”) on July 28, 2016.

               Citation to Evidence: Declaration of Ethan A. Brecher (“Brecher Decl.”) at ¶ 6;
               Brecher Decl. Ex. 1.

   3.     Hellman and Diemer executed the APA on behalf of CEMD and John R. Lynly

executed the APA on behalf of KONE.

               Citation to Evidence: Brecher Decl. Ex. 1.

   4.     KONE purchased CEMD’s Assumed Maintenance Contracts, which as per Revised

Schedule 1.01(a) and 1.01(b) of the APA, amounted to 276 contracts between CEMD and its

consumers.

               Citation to Evidence: Brecher Decl. at ¶ 7; Brecher Decl. Ex. 2.



                                                 1
         Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 3 of 10




   5.     KONE also purchased CEMD’s WIP Contracts, which as per Revised Schedule 1.01(f)

of the APA, amounted to 8 contracts between CEMD and its consumers.

               Citation to Evidence: Brecher Decl. at ¶ 8; Brecher Decl. Ex. 3

   6.     Pursuant to the Assignment and Assumption Agreement executed on August 31, 2016

between CEMD and KONE, CEMD conveyed, transferred, and assigned to KONE all of

CEMD’s “rights and interests to the Assumed Maintenance Contracts and WIP Contracts.”

               Citation to Evidence: Brecher Decl. at ¶ 9; Brecher Decl. Ex. 4.

   7.     The APA contains a provision regarding a reduction in the purchase price for KONE’s

purchase of CEMD’s assets. The parties agreed that the purchase price was subject to reduction

for “lost revenue as a result of the termination of the Assumed Maintenance Contracts, provided

that the termination of the Assumed Maintenance Contracts or lost revenue is not the result of

any act or omission or [SIC] the Buyer [KONE].” This purchase price reduction provision

applied to contracts terminated in “the first year following the closing date.”

               Citation to Evidence: Brecher Decl. Ex. 1.

   8.     The closing date of the APA was September 1, 2016.

               Citation to Evidence: Brecher Decl. Ex. 1.

   9.     Tilchen became a KONE employee as of September 1, 2016.

               Citation to Evidence: Tilchen Decl. at ¶ 3.

   10.    Tilchen submitted a resignation letter to KONE on January 9, 2017.

               Citation to Evidence: Tilchen Decl. at ¶ 4; Tilchen Decl. Ex. 1.

   11.    Tilchen became an employee of Keystone Iron & Wire Works, Inc.(“Keystone”) in late



                                                 2
         Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 4 of 10



January of 2017.

               Citation to Evidence: Tilchen Decl. at ¶ 8.

   12.    Keystone drafted maintenance contracts with sixteen former KONE consumers.

               Citation to Evidence: Brecher Decl. Exs. 5-20.

   13.    Contracts with fifteen of the sixteen former KONE consumers were fully executed

between Keystone and each said customer.

               Citation to Evidence: Brecher Decl. Exs. 5-20.

   14.    Three maintenance contracts with “Owner/AgentVarick Realty” were not executed

between Keystone or the customer.

               Citation to Evidence: Brecher Decl. Ex. 20.

   15.    All sixteen of the addresses in the Keystone maintenance contracts were also listed in

the APA’s Revised Schedules 1.01(a) or 1.01(b) of Assumed Maintenance Contracts.

               Citation to Evidence: Brecher Decl. Exs 5-20; Brecher Decl. Ex. 2.


   16.    CEMD produced thirteen contracts with the consumers who subsequently negotiated

agreements with Keystone.

               Citation to Evidence: Brecher Decl. Exs. 21 -33.

   17.    Upon information and belief, CEMD did not produce CEMD contracts with the

following consumers identified in the Keystone agreements as owner/agent: Jordan Cooper Real

Estate, Project Renewal, or Brookefield Condominiums.

               Citation to Evidence: Brecher Decl at ¶ 42.

   18.    Three of the CEMD contracts produced were not executed by the consumer.

               Citation to Evidence: Brecher Decl. Exs.21-23.

   19.    Four CEMD contracts contained a five-year term which expired after the dates of the

                                                3
          Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 5 of 10



contracts the consumers entered into with Keystone. After the expiration of the five-year term,

the agreement between the parties could continue from “year to year thereafter unless terminated

in writing by either party thirty (30) days prior to the end of any contract term.”

                Citation to Evidence: Brecher Decl. Exs. 24-27.

    20.    The CEMD contract for equipment located at 185 Varick Street, NY, NY contained a

five-year term which was effective after a 12-month warranty maintenance and was dated June 1,

2007.

                Citation to Evidence: Brecher Decl. Ex. 23.


    21.    The CEMD contract for equipment located at 620 Central Ave., Cedarhurst, NY 11516

contained a five-year term which expired on October 16, 2015, after which the agreement could

continue “year to year thereafter unless terminated in writing by either party thirty (30) days prior to

the end of any contract term.”

                Citation to Evidence: Brecher Decl. Ex. 28.

    22.    The CEMD contract for equipment located at 165 North Village Ave., 30 Hempstead

Ave., RVC, NY 11570 contained a five-year term which expired on September 1, 2008, after

which the agreement could continue “year to year thereafter unless terminated in writing by

either party thirty (30) days prior to the end of any contract term.”

                Citation to Evidence: Brecher Decl. Ex. 29.

    23.    The CEMD contract for equipment located at 635 Central Ave. Cedarhurst, NY 11516

contained a five-year term which expired on May 1, 2012, after which the agreement could

continue “year to year thereafter unless terminated in writing by either party thirty (30) days prior to

the end of any contract term.”

                Citation to Evidence: Brecher Decl. Ex. 30.

                                                    4
          Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 6 of 10




    24.    The CEMD contract for equipment located at 53 East 80th Street, NY, NY 10075

contained a five-year term which expired on September 1, 2015, after which the agreement could

continue “year to year thereafter unless terminated in writing by either party thirty (30) days prior to

the end of any contract term.”

                Citation to Evidence: Brecher Decl. Ex. 21.

    25.    The CEMD contract for equipment located at 801 Amsterdam Ave., NY, NY contained

a five-year term which expired on December 1, 2015, after which the agreement could continue

“year to year thereafter unless terminated in writing by either party thirty (30) days prior to the end

of any contract term.”

                Citation to Evidence: Brecher Decl. Ex. 22.

    26.    The CEMD contract with Seawane Country Club contained a five-year term which

expired on March 1, 2008, after which the agreement could continue “year to year thereafter

unless terminated in writing by either party thirty (30) days prior to the end of any contract term. ”

                Citation to Evidence: Brecher Decl. Ex. 31.

    27.    The CEMD contract with Neighborhood Playhouse became effective on July 15, 2012

and continued “month to month thereafter unless terminated in writing by either party thirty (30)

days prior to the end of any contract term.”

                Citation to Evidence: Brecher Decl. Ex. 32.

    28.    A CEMD contract for equipment located at 20 Greene Street, NY, NY 10013 date

April 16, 2012 contained a five-year term which expired on June 1, 2017, after which the

agreement could continue “year to year thereafter unless terminated in writing by either party thirty

(30) days prior to the end of any contract term.” CEMD subsequently entered into a contract for



                                                    5
         Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 7 of 10



equipment located at 20 Greene Street, NY, NY 10013 dated August 3, 2015 which did not

contain a term of service.

               Citation to Evidence: Brecher Decl. Ex. 33.

   29.    On February 12, 2018, CEMD and KONE executed Amendment No. 1 to the Asset

Purchase Agreement (the “Amendment”).

               Citation to Evidence: Brecher Decl. at ¶ 43; Brecher Decl. Ex. 34.

   30.    Exhibit 5 to the Amendment is a list of former CEMD contracts contained on Revised

Schedule 1.01(a) which were cancelled. A total of 150 contracts were cancelled.

               Citation to Evidence: Brecher Decl. Ex. 34.

   31.    Exhibit 6 to the Amendment is a list of former CEMD contracts contained on Revised

Schedule 1.01(b) which were cancelled. A total of 12 contracts were cancelled.

               Citation to Evidence: Brecher Decl. Ex. 34.

   32.    Project Renewal, one of the owners of a maintenance contract entered into by Keystone

and a former KONE customer, was not listed either cancellation list by the known location of the

equipment 215-225 East 45th Street, NY, NY.

               Citation to Evidence: Brecher Decl. Ex. 34.

   33.    Hellman prepared a list of consumers who had a contract with CEMD, which

according to Hellman were all subsequently assigned to KONE (the “Hellman List”). CEMD

produced the Hellman List.

               Citation to Evidence: Brecher Decl. Ex. 35 at 283:10- 284:7; 285:13-21; Brecher
               Decl. Ex. 36.

   34.    One of the contracts on the Hellman List, identified as 119 Chambers Street, was not

listed on either Revised Schedule 1.01(a) or Revised Schedule 1.01(b) of the APA nor either of

the cancellation lists. In KONE’s Answers to Plaintiff’s Second Set of Interrogatories, KONE

                                                6
         Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 8 of 10



admitted that all of the contracts identified on the Hellman List were cancelled “with the

exception of the contract for 119 Chambers Street, which address KONE was not able to find

any record of a contract or cancellation.”

               Citation to Evidence: Brecher Decl. Ex. 37.

   35.    The remaining contracts on the Hellman List appear in Revised Schedule 1.01(a) and

Revised Schedule 1.01(b).

               Citation to Evidence: Tilchen Decl. at ¶ 7; Brecher Decl. Ex. 36; Brecher Decl.
               Ex. 2.

   36.    The Hellman List contains consumers whose contracts were formerly with CEMD that

Hellman alleged were tortiously interfered with by Tilchen.

               Citation to Evidence: Brecher Decl. Ex. 35 at 283:24- 284:5; 291:14 – 292:20.

   37.    The remaining contracts on the Hellman List appear in the cancellation lists attached to

the Amendment with the exception of 119 Chambers Street and the following equipment

location addresses associated with the Miller & Miller Account: 38-18 33rd Street, 425 West 57th

Street, and 45 Park Terrace West (AKA: 550 W 215th Street).

               Citation to Evidence: Tilchen Decl. at ¶ 7; Brecher Decl. Ex. 36; Brecher Decl.
               Ex. 34.

   38.    Hellman does not have any firsthand knowledge of Tilchen speaking to any customer

identified on the Hellman List.

               Citation to Evidence: Brecher Decl. Ex. 35 at 295:21-296:17; 304:12-306:6.

   39.    Hellman did not recall any specific comments Tilchen made to any of the customers

identified on the Hellman List.

               Citation to Evidence: Brecher Decl. Ex. 35 at 296:4-16.

   40.    Diemer does not have any firsthand knowledge of Tilchen speaking to any customer



                                                7
         Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 9 of 10



identified on the Hellman List.

               Citation to Evidence: Brecher Decl. Ex. 38 at 118:20-130:5.

   41.    Diemer spoke with representatives from Miller & Miller Account, a company

identified on the Hellman List.

               Citation to Evidence: Brecher Decl. Ex. 38 at 123:7-127:7.

   42.    The representatives from Miller & Miller Account told Diemer that Tilchen met with

them in order to “get the contract.” The representatives from Miller & Miller told Diemer that

Tilchen “submitted some sort of contracts” for the Miller & Miller buildings.

               Citation to Evidence: Brecher Decl. Ex. 38 at 125:13-19; 127:3-7.

   43.    Diemer did not recall speaking without anyone else on the Hellman List who

mentioned Tilchen.

               Citation to Evidence: Brecher Decl. Ex. 38 at 127:8 – 128:25.




                                                8
         Case 1:17-cv-00051-PAC Document 118 Filed 02/05/19 Page 10 of 10



   44.    Diemer did speak with a customer regarding Tilchen who was not identified on the

Hellman List who told Diemer that they spoke with Tilchen and the sum and substance of their

conversation was the “same concept” at the conversation with the Miller & Miller representative:

“to try and get the job.”

               Citation to Evidence: Brecher Decl. Ex. 39 at 129:1-14.



Dated New York, New York
       February 5, 2019


                                            Respectfully submitted,

                                            /s/ Ethan A. Brecher
                                            ETHAN A. BRECHER (EB 3425)
                                            Law Office of Ethan A. Brecher, LLC
                                            600 Third Avenue, 2nd Floor
                                            New York, NY 10016
                                            Phone: (646) 571-2440
                                            Fax: (888) 821-0246
                                            Email: ethan@ethanbrecherlaw.com

                                            Attorney for Plaintiff




                                               9
